Citation Nr: 0408010	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	David Grady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.  

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Philadelphia, Pennsylvania.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part. 


REMAND

At his hearing in October 2002 before the undersigned Acting 
Veterans Law Judge, the veteran testified he was currently 
employed as the superintendent of grounds for Burlington 
County, New Jersey.  As a basis for a higher rating for his 
PTSD, the veteran asserts that he is no longer able to 
maintain his employment.  

In March 2003, the Board of Veterans' Appeals (Board) ordered 
additional development of the veteran's claim including 
obtaining the veteran's performance evaluations since 1997 
and any medical records or copies or any psychiatric or 
psychological examinations and any personnel actions from his 
employer.  The veteran responded and returned a release form 
with the complete name and address of his employer to allow 
VA to obtain those records.  

A November 2003 VA Form 119, Report of Contact, indicates 
that VA had contacted the employer listed by the veteran and 
that it confirmed the veteran was still employed by 
Burlington County.  However, the record does not reflect that 
the RO requested the veteran's employer to submit his 
employment records.  Regardless of whether the veteran is 
still employed there, the Board finds that the employment 
records may be relevant to the veteran's claim for an 
increased evaluation for PTSD.  For that reason the claim 
must be remanded to obtain the veteran records from 
Burlington County.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since October 2002 for 
PTSD.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.  

2.  The RO should request from Burlington 
County New Jersey copies of the veteran's 
performance evaluations since 1997, all 
medical records, copies of any 
psychiatric or psychological evaluations 
and any personnel actions.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for an 
increased rating for PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


